Title: From John Adams to the President of Congress, No. 78, 2 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 2 June 1780. LbC in John Thaxter’s hand (Adams Papers) notation by Thaxter: “N B. Nos. 76. 77 and 78 were delivered Capt. Robeson of S. Carolina to carry to L’orient, on the 4th. June 1780.” Despite the docketing and the indication in the Journals that Congress received the letter on 5 Sept. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 17:803), the letter is not in the PCC and the editors have found no indication of its final disposition. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:758–761.
     John Adams provided translations of petitions from Dutch merchants to the States General of the Netherlands and to the Provincial States of Holland and West Friesland calling for the earliest possible implementation of measures to protect Dutch vessels from the depredations of the belligerent powers, principally Britain. Adams also included a translation of the official text of the Spanish reply of 18 April to the Russian declaration of an armed neutrality that differed in minor points from the version published earlier and included in his letter to Congress of 19 May (No. 68, calendared, above). Finally, John Adams provided translations of two newspaper articles, the first speculating on the mission of two ships of the line about to sail from Toulon and the second discussing the possible destination of Ternay’s fleet carrying Rochambeau’s army. Adams saw both as examples of efforts by European courts to obscure their true policies, a species of “political lying” that the United States should avoid at all costs.
    